Citation Nr: 0903632	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to an increased rating for cervical spine 
sprain, with degenerative arthritis and disc disease, 
currently evaluated as 30 percent disabling.  

2.	Entitlement to bilateral plantar fasciitis, evaluated as 
10 percent disabling prior to February 12, 2008; and 
currently evaluated as bilateral tarsal tunnel syndrome, 
rated as 10 percent disabling for each foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to May 1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in July 2008.  

The veteran initially appealed the rating of his service 
connected plantar fasciitis, rated 10 percent disabling for 
the bilateral disorder.  By rating decision dated in May 
2008, the RO awarded a 10 percent evaluation for each lower 
extremity on the basis of a diagnosis of bilateral tarsal 
tunnel syndrome.  The veteran has continued his appeal.  


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is currently 
manifested range of motion of forward flexion from 0 to 20 
degrees, reduced after the fifth repetition to 10 degrees; 
extension backward was from 0 to 30 degrees, with reduction 
to 10 degrees after the fifth repetition; left lateral 
rotation was from 0 to 10 degrees, reduced to 0 degrees on 
repetition; right lateral flexion was from 0 to 15 degrees, 
with reduction to 5 degrees after repetition; left and right 
lateral rotation limited to 0 to 10 degrees, with the veteran 
reporting extreme tightening of the muscles on both sides of 
the neck radiating down toward the shoulders and the back; 
without evidence of ankylosis or intervertebral disc 
syndrome.  

2.  Bilateral plantar fasciitis is manifested by pain on use, 
without evidence of marked deformity of either foot; 
characteristic callosities; or swelling.  

3.  Tarsal tunnel syndrome of the right foot is productive of 
no more than moderate incomplete paralysis of the tibial 
nerve.  

4.  Tarsal tunnel syndrome of the left foot is productive of 
no more than moderate incomplete paralysis of the tibial 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5242 
(2008).  

2.  The criteria for a rating in excess of 10 percent for 
bilateral plantar fasciitis prior to February 12, 2008 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.71a, Code 5276 (2008).  

3.  The criteria for a rating in excess of 10 percent for 
tarsal tunnel syndrome of the right foot effective February 
12, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8525 (2008).  

4.  The criteria for a rating in excess of 10 percent for 
tarsal tunnel syndrome of the left foot effective February 
12, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8525 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in May 2004, February 2007 and May 
2008, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The February 2007 VCAA letter included all necessary 
notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  The May 2008 VCAA letter 
included all necessary notifications.  

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine and 
bilateral foot disorders warrant a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Legal Criteria - Cervical Spine

The schedule for rating disabilities of the spine may be 
found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2004).  The General Rating Formula for Diseases and Injuries 
of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id. 

Analysis - Cervical Spine 

In connection with the veteran's claims for increased 
evaluations, the Board has reviewed the entire evidence of 
record.  This includes reports of VA outpatient treatment; 
three compensations examination reports dated in September 
2004, September 2005, and March 2007; and the veteran's 
testimony at his hearing before the undersigned in July 2008.  
After careful review, it is determined that there is no basis 
for evaluations in excess of those that have been assigned.  

Regarding the veteran's cervical spine disorder, it is noted 
that service connection was awarded in 1998 with a 10 percent 
evaluation assigned.  That rating was increased to 30 percent 
by rating decision in 2003.  The veteran claimed an increased 
evaluation in 2004.  An examination was conducted by VA in 
September 2004.  At that time, the veteran stated that he had 
injured his neck while working out in 1994.  He had been 
given muscle relaxants, non-steroidal anti-inflammatory 
medications and had had physical therapy.  Over the years, he 
had developed constant neck pain that he rated at 5-6/10 in 
severity.  He stated that he had been bedridden once or twice 
due to neck pain.  He had constant stiffness in the neck that 
was worse in the morning and radiation of pain to both upper 
extremities, with numbness and tingling.  Examination showed 
tenderness in both paraspinal muscles.  There was no spasm 
noted and no tenderness of the spine.  Range of motion was 
forward flexion from 0 to 30 degrees; backward extension from 
0 to 30 degrees; lateral flexion from 0 to 30 degrees, 
bilaterally; and rotation from 0 to 50 degrees, bilaterally.  
Repeated use did not cause change in these ranges, with no 
fatigability, incoordination or weakness.  The veteran stated 
that he had lost complete range of motion of the cervical 
spine during a flare-up.  The diagnosis was cervical spine, 
with osteoarthritis and degenerative disc disease.  A 
neurologic examination also conducted by VA in September 
2004, showed decreased paresthesias that were diffuse, with 
no localization.  As such neurologic examination was 
considered normal, with symptoms of radiculopathy, but no 
findings of nerve damage.  

An examination was conducted by VA in September 2005.  At 
that time, no spasm was noted in the neck muscles and there 
was no significant point tenderness.  Ranges of motion were 
from 0 to 30 percent flexion, 0 to 30 degrees extension, 
right rotation from 0 to 30 degrees, left rotation from 0 to 
65 degrees, right side bending from 0 to 5 degrees, and left 
side bending from 0 to 15 degrees.  After repetitive motion 
against resistance there was increased pain, but the ranges 
of motions remained stable.  Neurologic examination of the 
upper extremities was essentially normal.  A review of the 
veteran's past medical records showed a cervical MRI 
examination performed in August 2005 that revealed mild 
degenerative joint and disc disease from C4 to T1.  There 
were no bulging discs, herniations, nerve root impingement, 
or stenosis.  The impression was cervical degenerative joint 
and disc disease, mild per MRI testing.  

An examination was conducted by VA in March 2007.  At that 
time, diffuse tenderness was noted about the cervical spine, 
but muscle spasm could not be palpated.  Forward flexion was 
from 0 to 20 degrees, but was reduced after the fifth 
repetition to 10 degrees when the veteran reported great 
accentuation of pain and a tightening sensation on the right 
lateral aspect of the neck.  Extension backward was from 0 to 
30 degrees, initially, with reduction to 10 degrees after the 
fifth repetition, with report of tightening in the left 
lateral aspect of the neck.  Left lateral rotation was from 0 
to 10 degrees, but reduced to 0 degrees on repetition.  Right 
lateral flexion was from 0 to 15 degrees, with reduction to 5 
degrees after repetition.  Left and right lateral rotation 
was limited to 0 to 10 degrees, with the veteran reporting 
extreme tightening of the muscles on both sides of the neck 
radiating down toward the shoulders and the back.  There were 
no motor or sensory deficits in the upper extremities.  The 
diagnosis was degenerative joint disease of the cervical 
spine.  

 Under the ratng criteria outlined above, the veteran would 
have to demonstrate unfavorable ankylosis of the cervical 
spine for a rating in excess of the currently assigned 30 
percent.  While the veteran does have significant pain and 
limitation of motion of his spine, particularly after 
repetitive use, his disorder does not approximate the level 
of ankylosis at an unfavorable angle.  Moreover, there has 
been no diagnosis of ankylosis in the record.  While the 
veteran could be evaluated under the provisions of 
intervertebral disc syndrome under the provisions of 
38 C.F.R. § 4.71a, Code 5243, he has not been diagnosed with 
this specific disorder, nor has he shown incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, that would be 
required for a rating in excess of 30 percent under the 
criteria for evaluation of this disorder.  Under these 
circumstances, there is no basis for a rating in excess of 
the currently assigned 30 percent for cervical spine disease 
and the appeal must be denied.

Legal Criteria - Feet

For mild flatfoot, with symptoms relieved by built-up shoe or 
arch supports, a noncompensable rating is warranted.  
Moderate flatfoot, with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, either bilateral or 
unilateral, a 10 percent rating is warranted.  A 30 percent 
evaluation is warranted for severe bilateral acquired 
flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, and marked inward displacement and severe spasm of the 
tendo Achilles on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 
5276.

The veteran's tarsal tunnel syndrome has been rated on the 
basis of involvement of the posterior tibial nerve.  For 
complete paralysis of this nerve, with paralysis of all of 
the muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature; where the toes cannot be 
flexed, adduction is weakened and plantar flexion is 
impaired, a 30 percent rating is warranted.  Severe 
incomplete paralysis warrants a 20 percent rating.  Moderate 
or mild incomplete paralysis warrants a 10 percent rating.  
38 C.F.R. § 4.124a, Code 8525.  

Analysis - Feet  

Service connection for the veteran's bilateral foot disorder, 
diagnosed as plantar fasciitis, was granted by rating decision 
of the RO in 1998, with a 10 percent evaluation being assigned 
on the basis of bilateral pes planus.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  
38 C.F.R. § 4.20.  

The 10 percent rating for the bilateral disorder remained in 
effect until February 12, 2008, at which time separate 10 
percent ratings were awarded for the now diagnosed bilateral 
tarsal tunnel syndrome that was considered to be related to 
the original diagnosis of plantar fasciitis.  Prior to this 
date, there is no diagnosis of tarsal tunnel syndrome.  The 
issue before the Board involves whether a rating in excess of 
10 percent was warranted prior to February 12, 2008, and 
whether ratings in excess of 10 percent for each lower 
extremity are currently warranted.  After review of the 
extensive evidence of record, the Board can find no basis of 
higher evaluations for these disorders.  

The veteran was afforded a compensation examination in 
September 2004.  At that time, he stated that he had done a 
lot of running wearing inadequate footwear and had started to 
develop bilateral foot pain.  He had had a right plantar 
fascia release in 1996, which had not helped.  Casting of the 
feet and steroid injections had also not offered relief.  At 
present, his feet hurt with just wearing shoes.  He had a 
constant stinging pain that was aggravated by walking for 15 
minutes.  He denied weather changes or swelling.  He used 
heat and ice as needed and took Vicodin and NSAIDs for pain.  
He stated that he needed to work while sitting most of the 
time.  Examination of the feet revealed high arches.  The 
veteran had calluses on the metatarsal heads of both big toes 
and on the lateral aspects of the both first MTP joints.  He 
did not have tenderness on the plantar fascia or of the 
Achilles tendons.  The diagnosis was bilateral plantar 
fasciitis, status post right plantar fascia release, with 
limitations as described.  Neurologic examination, also 
performed in September 2004, was essentially normal as to the 
veteran's feet.  

An examination was conducted by VA in September 2005.  At 
that time, it was reported that the veteran saw a podiatrist 
for his bilateral foot disorder, but was not given treatment 
other than orthotics.  There had not been a treatment that 
had improved his disorder since he left the military and 
stated that the bottom of his feet constantly felt as if they 
had been hit by a paddle.  On examination, pulses were 
normal.  The feet revealed no swelling.  There were warm to 
the touch, with normal coloration.  There were no dystrophic 
changes of the hair, skin, or nails.  There were extensive 
calluses over the feet, the heels, and the first and second 
phalanges, bilaterally.  There were no skin breakdowns.  It 
was estimated by the examiner that the veteran's shoes were 
three sizes too big, and, when questioned about this, the 
veteran simply stated that he wore an extra pair of socks.  
Sensory examination was intact to monofilament testing.  The 
impression was bilateral plantar fasciitis, presenting as 
daily pain, worse with activit6y, with unremarkable 
examination other than the fact that the veteran wore 
exceedingly large shoes and had multiple calluses probably 
due to his feet sliding in such large shoes.  Sensory 
examination was normal.  

An examination was conducted by VA in March 2007.  At that 
time, examination of the feet revealed tenderness on the heel 
pads and in a portion of the arch.  There was no evidence of 
muscle atrophy or excess callous formation on the feet.  
There was a minimal hallux valgus, bilaterally.  There was no 
evidence of infection, inflammation, ulceration, or abnormal 
pigmentation of the feet.  There was bilateral Achilles 
tendon tenderness that was unaccompanied by redness, increase 
in local heat, or swelling.  There were no callosities, 
evidence of skin breakdown or of unusual or excessive wear of 
the shoes.  Bunions were not present, nor were hammertoes, 
high arches or flat feet.  The diagnosis was bilateral 
plantar fasciitis, status post fascial release of the right 
foot, and minimal degenerative joint disease of the left 
foot.  

As noted, the veteran's plantar fasciitis was rated as 
analogous to pes planus.  The examination reports do not show 
findings that would be consistent with severe disability.  In 
this regard, there is no evidence of marked deformity of 
either foot.  While the veteran does have callosities at 
times, these have not been considered to be characteristic, 
but due to the size of the shoes he was wearing at the time.  
Additionally, there has been no evidence of swelling of 
either foot, with the veteran denying swelling on 
examination.  Under these circumstances, the findings are not 
consistent with a rating in excess of the assigned 10 percent 
for the bilateral disability prior to February 12, 2008.  

On February 12, 2008, the veteran was afforded a neurologic 
examination, including nerve conduction velocity (NCV) and 
electromyographic (EMG) testing.  These showed some studies 
of the tibial nerves, sural nerves, and of the right peroneal 
nerve to be normal.  Abnormalities were demonstrated in the 
left peroneal nerve, the left medial and plantar branches of 
the tibial nerve and of the right medial plantar branch of 
the tibial nerve.  This was considered to be evidence of 
bilateral tarsal tunnel syndrome.  Subsequent evaluation at 
the neurology clinic showed motor examination of normal bulk, 
tone and strength of 5/5 in each lower extremity.  Extensive 
testing in the lower extremities showed sensation to be 
intact to light touch, pin prick, vibration and temperature.  
Deep tendon reflexes were 2+ throughout.  There was no 
sensitivity to percussion of the tibial nerves.  The 
veteran's gait was slightly antalgic, bilaterally, but of 
normal pace and stance.  The assessment was of bilateral 
tarsal tunnel syndrome, associated with severe plantar pain.  

The veteran's tarsal tunnel syndrome is shown to cause pain 
in each of his feet.  While there is involvement of the 
nerves, as documented on NCV and EMG testing, there were no 
motor or sensory symptoms on examination.  As such, more than 
moderate impairment if either foot is not demonstrated and 
ratings in excess of 10 percent for each foot are not shown 
to be warranted.  It must be emphasized that neurologic 
involvement was not demonstrated prior to the NCV and EMG 
testing in February 2008.  As such, there is no basis for the 
assignment of the 10 percent rating for each foot prior to 
that time.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
















ORDER

A rating in excess of 30 percent for cervical spine sprain, 
with degenerative arthritis and disc disease, is denied.  

A rating in excess of 10 percent for bilateral plantar 
fasciitis prior to February 12, 2008, is denied.  

A rating in excess of 10 percent for tarsal tunnel syndrome 
of the right foot is denied.  

A rating in excess of 10 percent for tarsal tunnel syndrome 
of the left foot is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


